ROSE, Justice,
specially concurring.
I concur in the result reached in this ease, but only because the defendant failed to object below or argue on appeal that it was error for the prosecutor to lay the foundation for impeachment by a prior inconsistent statement and then fail to offer proof of the alleged impeaching statement. In this ease, the prosecutor asked Mestas whether he recalled making a certain statement to an undercover agent. As suggested by the majority, the statement—if made—would have affected the witness’ credibility. The witness denied making the statement, but the jury was left with the unmistakable innuendo that Mestas had, indeed, made the statement. Having established the foundation for potential impeachment by a prior inconsistent statement, the prosecutor made no attempt to prove the alleged impeaching statement. Such a procedure is erroneous even though it does not in every situation represent reversible error. Roby v. State, Wyo., 587 P.2d 641 (1978); and Searles v. State, Wyo., 589 P.2d 386 (1979). See, People v. Williams, 105 Ill.App.2d 25, 245 N.E.2d 17, 21 (1969).